COURT OF APPEALS
                                      EIGHTH DISTRICT OF TEXAS
                                           EL PASO, TEXAS

                                                    §
  LOGAN THOMAS GEBHART,                                             No. 08-21-00137-CV
                                                    §
                         Appellant,                                    Appeal from the
  v.                                                §
                                                                      65th District Court
  LIZETTE MARTHA JACQUEZ,                           §
                                                                  of El Paso County, Texas
                        Appellee.                   §
                                                                    (TC# 2021DCM2159)

                                            O R D E R

       On August 4, 2021, Appellant filed notice of appeal in the above-styled and numbered cause.
The notice of appeal is late, but it was filed within fifteen days after the deadline for the notice of appeal
to be filed. A motion for extension of time is necessarily implied when an appellant, acting in good
faith, files a notice of appeal beyond the time allowed by TEX.R.APP.P. 26.1 but within the fifteen-day
grace period provided by Rule 26.3 for filing a motion for extension of time. See Verburgt v. Dorner,
959 S.W.2d 615, 617 (Tex. 1997). However, an appellant must still provide the Court with a reasonable
explanation for the late filing of the notice of appeal before the Court may accept the appeal.
Accordingly, Appellant is ordered to respond in writing and provide the Court with a reasonable
explanation for filing the notice of appeal late. See TEX.R.APP.P. 10.5(b)(1)(C), 26.3; Verburgt, 959
S.W.2d at 617. The explanation is due to be filed no later than August 16, 2021. If Appellant fails to
comply with this order, the appeal is subject to dismissal without further notice.

       IT IS SO ORDERED this 6th day of August, 2021.


                                               PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.